      Case 9:19-cv-00085-DWM Document 60 Filed 06/23/20 Page 1 of 2


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




KATHERINE GUINNANE,individually,                    CV I9-85-M-DWM
and as Personal Representative for the
Estate ofEDWIN GUINNANE,and
GUINNANE RANCH EEC,
                                                          ORDER
                   Plaintiffs,

      vs.




NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,EAN HOLDINGS,EEC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING,EEC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                   Defendants.




EAN HOLDINGS,EEC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING,EEC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.




NANCY DOBBINS,as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.



                                      1
       Case 9:19-cv-00085-DWM Document 60 Filed 06/23/20 Page 2 of 2




      Defendants and Cross-Claimants EAN Holdings, LLC and Enterprise RAC

Company of Montana/Wyoming, LLC having moved unopposed to extend the

motions deadline by two weeks in light of COVID-19 discovery delays,

      IT IS ORDERED that the motion (Doc. 59)is GRANTED. Motions shall be

fully briefed on or before August 10, 2020. The September 27, 2019 Scheduling

                                                    in all other respects.
Order(Doc. 45)shall r^^n in full force and effect
      DATED this^ day of June, 2020.


                                                 nllo District Judge
                                    United States District Court




                                       2
